DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  “equalt” in line is misspelled, this should read “equal”.  
Regarding claim 5, in the last line the word “thickner” is misspelled, this should read “thicker”. 
Regarding claim 8, in the first line, the word “the” is repeated in the claim section “wherein a thickness of the the first folding plane is equal…”
Appropriate correction is required.

Double Patenting
	The office notes that the potential obviousness double patenting in view of the co-pending application 17/002144 will be held in abeyance until indication of allowable subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, “the back plate” in the last line lacks antecedent, back plate has not been introduced previously, and thereby the office recommends amending the claim language. 
Regarding claim 4 recites “the first thickness” and “the second thickness” both of these lack antecedent basis for this limitation. 
Furthermore, regarding claims 4-9 it is unclear to the examiner what the first thickness and second thickness is associated with, meaning what structure’s thickness is it being referred to, is it of one of the folding planes or is it of one of the bending parts. When considering the drawings, specification and other claims, the office thinks that when referring to the “first thickness” this is referring to first thickness of the first bending part, similarly when referring to “the second thickness” this is referring to the second thickness of the second bending part. For purpose of examination this interpretation will be given. 
Regarding claim 11 applicant recites “the reference plane is thicker than the first folding plane and the first bending part, and wherein the second folding plane is thicker than the first folding plane and the first bending part”, however it is unclear what part of the reference plane is thicker than what part of the first folding plane and the first bending part. When considering the specification and the drawing it is believed that the applicant attempted to claim as follows: “the thickness of the reference plane is thicker than the thickness of the first folding plane and the thickness of the first bending part, and wherein the thickness of the second folding plane is thicker than the thickness of the first folding plane and the thickness of the first bending part”.  However, if this is not the case, the office request appropriate amendment. All the dependent claims that dependent from claim 11 are ambiguous based on the ambiguity of this independent claim 11. 
Similar to claim 11, claims 13-19 are unclear to how the structure of either first bending part, the reference plane, the second bending part, the first folding plane and/or the second folding plane is thicker or equal to or thinner. When considering the specification, it is appears that the applicant is comparing the thickness of the said structure(s) and comparing that to the respective other structure(s). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 10-11, 13-15, 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yang US Pub 2019/0320048.
Regarding claim 1, Yang discloses, 
A folding frame (figure 2A& 6d) for a foldable display comprising:
A reference plane (the region where 212b is indicated, see annotated figure 6d); 

A second folding plane (element indicated by 211) disposed at another side of the reference plane (as seen in fig 6d);
A first bending part (fig 6d, corresponding to element 262) disposed between the reference plane and the first folding plane and having a first bending radius (radius of fig 6d about element 262, as illustrated in figure 6a); and
A second bending part (Fig 6d, region indicated by 241) disposed between the reference plane and the second folding plane and having a second bending radius (radius of fig 6d about element 241, as illustrated in figure 6a), 
Wherein the first folding plane is thinner than the reference plane (region of element 211 is thinner than the reference plane indicated by region of element 212b, see annotated figure 6d).

    PNG
    media_image1.png
    396
    850
    media_image1.png
    Greyscale

Regarding claim 3, Yang discloses, 

Regarding claim 4, Yang discloses, 
Wherein the first folding plane is equal to or thinner than the first thickness (of the first bending part) (figure 6d, the first folding plane is equal or less than the thickness of the bending part 262), and
Wherein the second folding plane is equal to or thicker than the second thickness (of the second bending part) (as seen in fig 6d, by the thickness of element indicated by 201 of the second folding plane, is thicker than the second thickness of the second bending part 241).
Regarding claim 5, Yang discloses, 
Wherein the first folding plane is thinner than the first thickness (the region indicated by 206 is thinner than the first thickness of the first bending part), 
Wherein the reference plane is thicker than the first thickness (reference plane as indicated in the annotated drawing is thicker than the thickness of the first bending part (262)), 
Wherein the second thickness (of the second bending part) is thicker than the reference plane (as seen the second thickness (i.e. 241) is thicker than the reference plane indicated in the annotated), and
Wherein the second folding plane is thicker than the second thickness (of the second bending part) (as seen in fig 6d, by the thickness of element indicated by 201 of the second folding plane, is thicker than the second thickness of the second bending part 241).
Regarding claim 10, Yang discloses, 

Regarding claim 11, Yang discloses, 
A foldable display (figure 2a, 6d) comprising:
A foldable frame (elements below the display that span between 201 and 206, such as 201, 211, 212b, 213 and where 206 is indicated) including:
An upper surface (top surface figure 6d, where element 231-233 is disposed) being coplanar (figure 6d); 
A lower surface (lower surface being the bottom and opposite to the upper figure 6d) parallel with the upper and having level differences (as seen in figure 6d, different levels provided on the rear which corresponds to the reference plane, first folding plane and second folding plane); 
A first bending part (fig 6d, corresponding to element 262) having a first width on the lower surface (the width of spanning element 262 such that annotated drawing from edge of reference plane to first folding plane as annotated); 
A second bending part (fig 6d, region indicated by 241) being apart from the first bending part (figure 6d) and having a second width larger than the first width on the lower surface (figure 6d, width spanning element 241 such that this is larger than the first width); 
A reference plane (the region where 212b is indicated, see annotated figure 6d) between the first bending part and the second bending part (see annotated figure 6d); 

A second folding plane (element indicated by 211) expanded from the second bending part to opposite side of the reference plane (as seen in fig 6d), 
Wherein the reference plane is thicker than the first folding plane and the first bending part (as seen in the annotated drawing such that the region indicated by 212 is thicker than the first folding plane (i.e. where element 206 is indicated) and the first bending part (thickness associated with 262)), and
Wherein the second folding plane is thicker than the first folding plane and the first bending part (figure 6d, such that the second folding plane indicated by the region where 201/211 is indicated and see annotated drawing, such that the thickness of measured where element 201 is thicker than the first folding plane and the first bending part.
Regarding claim 13, Yang discloses, 
Wherein a thickness of the second bending part is equal to or thicker (as seen in figure 6d, thickness of 241 is greater than the thickness of the section of 262) than the first bending part. 
Regarding claim 14, Yang discloses, 
Wherein a thickness of the first folding plane is equal to or thinner than (the thickness of) the first bending part (figure 6d, the first folding plane is equal or less than the thickness of the bending part 262), and
Wherein a thickness of the second folding plane is equal to or thicker than (the thickness of) the second bending part (as seen in fig 6d, by the thickness of element indicated 
Regarding claim 15, Yang discloses, 
Wherein the first folding plane is thinner than (the thickness of) the first bending part (the region indicated by 206 is thinner than the first thickness of the first bending part), 
Wherein the reference plane is thicker than (the thickness of) the first bending part (reference plane as indicated in the annotated drawing is thicker than the thickness of the first bending part (262)), 
Wherein (the second thickness of) the second bending part is thicker than the reference plane (as seen the second thickness (i.e. 241) is thicker than the reference plane indicated in the annotated), and
Wherein the second folding plane is thicker than (the thickness of) the second bending part (as seen in fig 6d, by the thickness of element indicated by 201 of the second folding plane, is thicker than the second thickness of the second bending part 241).
Regarding claim 20, Yang discloses, 
Wherein the first bending part is bent (Fig 6a) and the first folding plane is folded over the reference plane, and wherein the second bending part is bent (fig 6a) and the second folding plane is folded over the first folding plane (as seen in figure 6a, furthermore the office notes that the term "folded over" is broad limitation, thereby based on the view point and/or direction the structure can be considered folded over).


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Cao et al. US Pub 2020/0168821.
Regarding claim 1, Cao discloses, 
A folding frame (figure 1, 2, 6) for a foldable display comprising:
A reference plane (the region indicated by 30/31, fig 1); 
A first folding plane (fig 1. region indicated by 40/41) disposed at one side of the reference plane (as seen in figure 1);
A second folding plane (element indicated by 20/21) disposed at another side of the reference plane (as seen in fig 1);
A first bending part (indicated by element 10b) disposed between the reference plane and the first folding plane and having a first bending radius (radius seen in figure 2 and 6); and
A second bending part (indicated by element 10a) disposed between the reference plane and the second folding plane and having a second bending radius (element 10a), 
Wherein the first folding plane is thinner than the reference plane (as seen in figure 1, first folding plane indicated by 40/41 is thinner than the reference plane (30/31) since at least element 41 is a smaller size compare to the size of element 31, similar to figure 2, elements 100 and 200 of present application).
claim 2, Cao discloses,
wherein the folding frame further includes: 
an upper surface having flat condition (the surface where element 102 is placed is consider the upper surface); and 
a lower surface parallel (figure 1, the opposite side of the upper such that where element 21, 31, 41 are indicated) with the upper surface and having level differences (as seen in figure 1, step like structure having different level), wherein the back plate (element 101 and/or element 102 attached, optical adhesive since this is an display device taught by Cao; paragraph 52 teaches the optical glue layer) is attached to the upper surface with an optical adhesive.
Regarding claim 3, Cao discloses,
The first folding plane (region of 40/41) is thinner than the second folding plane (region of 20/21 is greater than the first folding plane, thereby the first folding plane is thinner than the second, fig 1).
Regarding claim 4 (as best understood), Cao discloses,
Wherein the first folding plane (40/41 is thinner than the thickness of the reference plane) is equal to or thinner than the first thickness, and
Wherein the second folding plane (element indicated by 20/21 is thicker than the thickness of the reference plane) is equal to or thicker than the second thickness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US Pub 2019/0320048 in view of Li US Pub 2020/0251025.
Regarding claim 2, Yang teaches, 
The folding frame further includes: 
An upper surface having a flat condition (the region where element 231-233 are disposed is the upper);
A lower surface (lower surface being the bottom and opposite to the upper figure 6d) parallel with the upper and having level differences (as seen in figure 6d, different levels provided on the rear which corresponds to the reference plane, first folding plane and second folding plane).
Yang does not teach a back plate is attached with the supper surface with an optical adhesive. 
Li in similar field of flexible display panel teaches a back plate (element 101) adhered by use of an optical clear adhesive (OCA) (Paragraph 32, figure 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a back plate with optical adhesive below the flexible display of Yang such that the back plate as taught by Li is provided between the display and the folding frame, such modification will provide support to the flexible display.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US Pub 2019/0320048 in view of Cao US Pub 2020/0168821.
Regarding claim 6,
Yang teaches the reference plane, the first folding plane and the second folding plane and the specific thickness arrangement as described in claims 4 and 5, furthermore Yang teaches the second folding plane is thicker than the second thickness (of the second bending part) (as seen in fig 6d, by the thickness of element indicated by 201 of the second folding plane, is thicker than the second thickness of the second bending part 241).
Yang does not teach a thickness of the first folding plane is equal to the first thickness, 
Wherein a thickness of the reference plane is equal to the second thickness. However adjusting the thickness/height of the folding frame is matter of design choice and not new in the art. MPEP§2144.04(IV) (A).
Cao in similar field of foldable display teaches thickness of the first folding plane (figure 1, first folding plane being region indicated by 40/41) is equal to the first thickness of the first bending part (as seen the first bending part is indicated by 10b and that is same height as the height of 40/41) and a thickness of the reference plane (reference plane being indicated by 30/31) is equal to the second thickness of the second bending part (as seen the first bending part is indicated by 10a  and that is same height as the height of 30/31).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the size of the folding frame of Yang such that the thickness of the first folding plane is equal to the first thickness and the 
Regarding claim 16,
Yang teaches the reference plane, the first folding plane and the second folding plane and the specific thickness arrangement as described in claims 4 and 5, furthermore Yang teaches the second folding plane is thicker than (the second thickness of) the second bending part (as seen in fig 6d, by the thickness of element indicated by 201 of the second folding plane, is thicker than the second thickness of the second bending part 241).
Yang does not teach a thickness of the first folding plane is equal to the first bending part, 
Wherein a thickness of the reference plane is equal to the second bending part. However adjusting the thickness/height of the folding frame is matter of design choice and not new in the art. MPEP§2144.04(IV) (A).
Cao in similar field of foldable display teaches thickness of the first folding plane (figure 1, first folding plane being region indicated by 40/41) is equal to the first thickness of the first bending part (as seen the first bending part is indicated by 10b and that is same height as the height of 40/41) and a thickness of the reference plane (reference plane being indicated by 30/31) is equal to the second thickness of the second bending part (as seen the first bending part is indicated by 10a  and that is same height as the height of 30/31).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the size of the folding frame of Yang such that the thickness of the first folding plane is equal to the first bending part and the .
Claim(s) 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US Pub 2019/0320048.
Regarding claim 7, 
Yang teaches the reference plane, the first folding plane and the second folding plane and the specific thickness arrangement as described in claims 4 and 5 furthermore, Yang teaches the first thickness of the first bending part and the second thickness of the second bending part varies between embodiments of figure 2c, 3b and 6d. 
Yang does not explicitly teach wherein a thickness of the first folding plane is equal to the first thickness, and wherein thicknesses of the reference plane and the second folding plane are equal to the second thickness. However adjusting the thickness/height of the folding frame is matter of design choice and not new in the art. MPEP§2144.04(IV) (A)
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the size of the folding frame of Yang such that a thickness of the first folding plane is equal to the first thickness, and wherein thicknesses of the reference plane and the second folding plane are equal to the second thickness, such modification will provide the desired bendability and maintain to be more level frame.
Regarding claim 8, 
Yang teaches Wherein the first folding plane is equal to or thinner than the first thickness (of the first bending part) (figure 6d, the first folding plane is equal or less than the 
Yang does not explicitly teach wherein a thickness of the second folding plane is equal to the second thickness, and wherein the reference plane is thicker than the second thickness.
However adjusting the thickness/height of the folding frame is matter of design choice and not new in the art. MPEP§2144.04(IV) (A).
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the size of the folding frame of Yang such that a thickness of the second folding plane is equal to the second thickness, and wherein the reference plane is thicker than the second thickness, such modification will provide the desired bendability and maintain to be more leveled frame.
Regarding claim 9,
Yang teaches the reference plane, the first folding plane and the second folding plane and the specific thickness arrangement as described in claims 14 and 15 furthermore, Yang teaches the first thickness of the first bending part and the second thickness of the second bending part varies between embodiments of figure 2c, 3b and 6d. 
Yang does not explicitly teach wherein the first folding plane, the reference plane and the second folding plane are thicker than the first thickness and the second thickness. However adjusting the thickness/height of the folding frame is matter of design choice and not new in the art. MPEP§2144.04(IV) (A).

Regarding claim 17, 
Yang teaches the reference plane, the first folding plane and the second folding plane and the specific thickness arrangement as described in claims 14 and 15 furthermore, Yang teaches the first thickness of the first bending part and the second thickness of the second bending part varies between embodiments of figure 2c, 3b and 6d. 
Yang does not explicitly teach wherein a thickness of the first folding plane is equal to the first bending part, and wherein thicknesses of the reference plane and the second folding plane are equal to the second bending. However adjusting the thickness/height of the folding frame is matter of design choice and not new in the art. MPEP§2144.04(IV) (A)
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the size of the folding frame of Yang such that a thickness of the first folding plane is equal to the first bending part, and wherein thicknesses of the reference plane and the second folding plane are equal to the second bending, such modification will provide the desired bendability and maintain to be more level frame.
Regarding claim 18, 

Yang does not explicitly teach a thickness of the first folding plane is equal to the first bending part, wherein a thickness of the second folding plane is equal to the second bending part. However adjusting the thickness/height of the folding frame is matter of design choice and not new in the art. MPEP§2144.04(IV) (A).
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the size of the folding frame of Yang such that a thickness of the first folding plane is equal to the first bending part, wherein a thickness of the second folding plane is equal to the second bending part, such modification will provide the desired bendability and maintain to be more leveled frame.
Regarding claim 19,
Yang teaches the reference plane, the first folding plane and the second folding plane and the specific thickness arrangement as described in claims 4 and 5 furthermore, Yang teaches the first thickness of the first bending part and the second thickness of the second bending part varies between embodiments of figure 2c, 3b and 6d. 
Yang does not explicitly teach wherein the first folding plane, the reference plane and the second folding plane are thicker than the first bending part and the second bending part. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the size of the folding frame of Yang such that the first folding plane, the reference plane and the second folding plane are thicker than the first bending part and the second bending part, such modification will provide the desired bendability and maintain to be more leveled frame.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US Pub 2019/0320048 in view of Shin et al. US Pub 2018/0182829.
Regarding claim 12, 
Yang teaches the foldable display as taught in claim 1, furthermore Yang teaches a flexible display unit (element 230). 
Yang does not teach a back plate disposed on the upper surface of the folding frame; a flexible substrate disposed on the back plate; a display layer disposed on the flexible substrate; an encapsulation layer covering the display layer; and a cover film disposed on the encapsulation layer.
Shin in similar field of foldable display teaches details of a flexible display unit (figure 1c) such that a back plate (element 170) disposed on the upper surface of a frame (element 180); a flexible substrate disposed on the back plate (element 110); a display layer (element 120) disposed on the flexible substrate;

A cover film (element 140) disposed on the encapsulation layer. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the structure of the display as taught by Shin as the layers of display with the flexible display unit of Yang such modification will provide the desired layers of the display and thereby providing the characteristics of flexibility and view ability and protection against unwanted particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841